                 Case:20-17543-MER Doc#:4 Filed:11/20/20                                            Entered:11/20/20 16:00:47 Page1 of 3


 Fill in this information to identify the case:
 Debtor name Clean Energy Collective, LLC
 United States Bankruptcy Court for the: DISTRICT OF COLORADO                                                                                         Check if this is an

 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Ameresco, Inc.                                                  Sale price             Disputed                                                                      $3,000,000.00
 111 Speen Street,                                               adjustment
 Suite 410                                                       related to sales
 Framingham, MA                                                  out of Clean
 01701                                                           Energy Holdco 1,
                                                                 LLC
 Ameresco, Inc.                                                  Invoice for                                                                                              $38,880.00
 111 Speen Street,                                               services on sold
 Suite 410                                                       projects
 Framingham, MA
 01701
 ANB Bank                                                        PPP Loan                                                                                               $800,000.00
 3033 E. First Avenue
 Operations Suite
 #200
 Denver, CO 80206
 ANB Bank                                                        CEC guaranteed                                                                                         $270,000.00
 3033 E. First Avenue                                            debt for CEC
 Denver, CO 80206                                                Solar #1112, LLC
 Black Coral Capital,                                            Substantially all                               $5,450,675.40             $1,853,055.43              $3,597,619.97
 LLC                                                             assets; First Solar
 50 Milk Street, 16th                                            also has lien on
 Floor                                                           same property.
 Boston, MA 02109
 Black Coral Capital,                                            Tax Distribution       Contingent                                                                        $43,000.00
 LLC                                                                                    Unliquidated
 110 West 7th Street,                                                                   Disputed
 Suite 2000
 Attn: Scott Rowland
 Tulsa, OK 74119
 Bonsai                                                          Tax Distribution       Contingent                                                                        $60,000.00
 Communities, LLC                                                                       Unliquidated
 401 Tree Farm Drive                                                                    Disputed
 Carbondale, CO
 81623




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                 Case:20-17543-MER Doc#:4 Filed:11/20/20                                            Entered:11/20/20 16:00:47 Page2 of 3



 Debtor    Clean Energy Collective, LLC                                                                       Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Borrego Solar                                                   Judgment                                                                                               $771,748.29
 Systems, Inc.
 1814 Franklin Street,
 Suite 700
 Oakland, CA 94612
 CV 363 Centennial                                               Rent for CO office                                                                                     $127,036.14
 Parkway, LLC
 5291 East Yale
 Avenue
 Denver, CO 80222
 Exyte Energy f/k/a                                              Project Costs                                                                                          $200,000.00
 M+W Energy Inc
 1095 Morris Ave,
 Suite 102
 Union, NJ 07083
 First Solar                                                     Substantially all                             $27,685,981.88              $1,853,055.43            $25,832,926.45
 Distributed                                                     assets; Black
 Generation LLC                                                  Coral also has lien
 350 West                                                        on same property.
 Washington Street,
 Suite 600
 Tempe, AZ 85281
 First Solar                                                     Tax Distribution       Contingent                                                                      $120,000.00
 Distributed                                                                            Unliquidated
 Generation, LLC                                                                        Disputed
 350 West
 Washington Street,
 Suite 600
 Tempe, AZ 85281
 Great Western Bank                                              CEC guaranteed                                                                                         $375,000.00
 225 S. Main Avenue                                              debt of CS Solar
 Sioux Falls, SD                                                 1, LLC
 57104
 Indexed I/O, CORP                                               Data Storage -                                                                                           $54,311.44
 3457 Ringsby Court,                                             Borrego case
 Suite 215
 Denver, CO 80216
 Paino Associates,                                               MA office lease        Subject to                                                                        $37,936.72
 LLC                                                                                    Setoff
 395 Totten Pond
 Road, Suite 304
 Wellesley Hills, MA
 02481
 Paul Spencer                                                    Severance -            Contingent                                                                      $241,900.00
 5000 Bear Ridge                                                 $82,400                Unliquidated
 Road                                                            Tax Distribution -     Disputed
 Basalt, CO 81621                                                $159,500
 Sam Cunningham                                                  Severance                                                                                                $65,925.00
 319 S. Peak Road
 Boulder, CO 80302




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                 Case:20-17543-MER Doc#:4 Filed:11/20/20                                            Entered:11/20/20 16:00:47 Page3 of 3



 Debtor    Clean Energy Collective, LLC                                                                       Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 SEIA                                                            Membership dues                                                                                          $43,125.00
 1425 K Street N.W.,
 Suite 1000
 Suite 400
 Washington, DC
 20005
 The Matt Group Ltd.                                             Project                Disputed                                                                        $183,308.41
 525 East 72nd                                                   Origination Fees
 Street, Apartment
 14i
 New York, NY 10021
 Willis Towers                                                   Insurance                                                                                                $52,500.00
 Watson Southeast,
 Inc.
 29982 Network
 Place
 Chicago, IL 60673




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 3

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
